Case 6:21-cv-01460-PGB-DCI Document 1-1 Filed 09/03/21 Page 1 of 4 PagelD 8

Filing # 124882389 E-Filed 04/14/2021 10:02:22 AM

IN THE CIRCUIT COURT OF THE
EIGHTEENTH JUDICIAL CIRCUIT IN
AND FOR SEMINOLE COUNTY,

FLORIDA
CHARLENE D. BURGESS . ' CASE NO.:
Plaintiff,
VS.
TARGET CORPORATION,
Defendant.

/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

 

Plaintiff, CHARLENE D. BURGESS, hereby sues Defendant, TARGET
CORPORATION, and alleges:

JURISDICTION STATEMENT AND IDENTIFICATION OF PARTIES

 

I, This is an action for damages that exceed Thirty Thousand Dollars ($30,000) and
exclusive of interest, costs and attorneys’ fees.

2. Plaintiff is a natural person residing in Altamonte Springs, Seminole County,
Florida.

3, At all time material to this action, TARGET CORPORATION, was a foreign profit
corporation licensed to do business in the State of Florida.

4, At all times material hereto, Defendant was in possession of that certain business
located at 4410 S US Hwy 17 92, Casselberry, Florida 32707 (the “Premises’), said busines being

that of a general merchandise retailer, open to the general public, including the Plaintiff herein.

Exhibit 1
Case 6:21-cv-01460-PGB-DCI Document 1-1 Filed 09/03/21 Page 2 of 4 PagelD 9

COUNT I
NEGLIGENCE AGAINST TARGET CORPORATION

5, Plaintiff, CHARLENE D. BURGESS, re-alleges and incorporates paragraph 1-4 as

if fully set forth herein.

6. On or about July 22, 2017, Plaintiff visited Defendant’s premises located at the

above address.

7. At said time and place, Plaintiff was a business invitee and as such, Defendant owed

Plaintiff a duty to exercise reasonable care for her safety.

8. At said time and place, Defendant breached its duty owed to Plaintiff by committing

one or more of the following omissions or commissions:

a) Negligently failing to maintain or adequately maintain its Premises by allowing water
to remain on the floor, thus creating a hazard to members of the public utilizing said
Premises, including the Plaintiff;

b) Negligently failing to inspect or adequately inspect its Premises to ascertain whether
there were any liquids on the floor, thus creating a hazard to patrons inside the
Premises, including the Plaintiff;

c) Negligently failing to adequately warn the Plaintiff of the existence of water on the
floor, when Defendant knew or through the exercise of reasonable care should have
known that the water on the floor was unreasonably dangerous and that Plaintiff was
unaware of same;

d) Negligently failing to correct or adequately correct said dangerous condition, when the
dangerous condition was either known to Defendant or had existed for a sufficient
length of time such that Defendant should have known of same had Defendant
exercised reasonable care.

9. As a direct and proximate result of the negligence of Defendant, Plaintiff slipped on

water at the main isle of the premises and fell, sustaining bodily injury in and about her body and

extremities, which resulted in pain and suffering, disability, disfigurement, permanent and significant

scatring, mental anguish, loss of the capacity for the enjoyment of life, expense of hospitalization,
Case 6:21-cv-01460-PGB-DCI Document 1-1 Filed 09/03/21 Page 3 of 4 PagelD 10

medical and nursing care and treatment, loss of earning, loss of the ability to earn money, and
aggravation of previously existing condition. The losses are either permanent or continuing and
Plaintiff will suffer the losses in the future,

WHEREFORE, the Plaintiff, CHARLENE D. BURGESS sues the Defendant, TARGET
CORPORATION, for damages and demands judgment in excess of Thirty Thousand Dollars
($30,000), plus interest and costs, and demands trial by jury of all issues so triable.

COUNT I
NEGLIGENT MODE OF OPERATION AGAINST TARGET CORPORATION

10, Plaintiff, CHARLENE D, BURGESS, re-alleges and incorporates paragraph 1-4 as if
fully set forth herein.

1]. On or about July 22, 2017, Plaintiff visited Defendant’s premises located at the above
address,

12. At said time and place, Plaintiff was a business invitee and as such, Defendant owed
Plaintiff a duty to exercise reasonable care for her safety.

13. Atsaid time and place, Defendant breached its duty owed to Plaintiff by continuously
failing to keep the premises floors free of fall hazards, thus creating an unreasonably safe condition
for Plaintiff.

14. Asa direct and proximate result of the negligence of Defendant, Plaintiff slipped
on water at the main isle of the premises and fell, sustaining bodily injury in and about her body
and extremities, which resulted in pain and suffering, disability, disfigurement, permanent and
significant scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of

hospitalization, medical and nursing care and treatment, loss of earning, loss of the ability to earn
Case 6:21-cv-01460-PGB-DCI Document 1-1 Filed 09/03/21 Page 4 of 4 PageID 11

money, and aggravation of previously existing condition. The losses are either permanent or
continuing and Plaintiff will suffer the losses in the future.

WHEREFORE, the Plaintiff, CHARLENE D. BURGESS sues the Defendant, TARGET
CORPORATION, for damages and demands judgment in excess of Thirty Thousand Dollars
($30,000), plus interest and costs, and demands trial by jury of all issues so triable.

RESPECTFULLY submitted this 14" day of April, 2021.

/s/ Amal Laassel

Amal Laassel, Esquire

Florida Bar No,: 0049885

AMAL LAASSEL, P.A.

1650 Sand Lake Road, Suite 114-A
Orlando, FL 32809

Telephone: (407) 792-3953

Facsimile: (407) 792-4418

Primary email: amal@laassellaw.com
Secondary email: rrosas@laassellaw.com
Tertiary email: eservice@laassellaw.com
